DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-9, 11-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Soucek et al. (U.S. Patent No. 7,967,315; hereinafter Soucek) in view of Zibkoff (U.S. Patent App. Pub. No. 2009/0236902) and Kelso (International App. WO 	).
Regarding claim 1, Soucek teaches: An elongate structural member of a bicycle frame (Soucek: Fig. 1, elements 14, 30, 34; front fork, left blade, right blade), the structural member comprising a lengthwise extending leading edge (Soucek: Fig. 1, element 36; leading edge; col. 3, lines 34-39). 
However, Soucek does not teach:
 leading edge having at least a pair of forwardly extending protrusions spaced apart lengthwise along the leading edge, wherein each of the protrusions extends to at least one side of the leading edge so as to transition into a chordwise extending rib.
However, in the same field of endeavor Zibkoff teaches:
leading edge having at least a pair of forwardly extending protrusions (Zibkoff: Figs. 1-4, element 14; aerodynamic protrusions) spaced apart lengthwise along the leading edge (Zibkoff: Figs. 1-4, element 24; leading edge; para. 32; lines 4-6).
Additionally, in the same field of endeavor, Kelso teaches:
Protrusions (Kelso: Fig. 6, 6c; peaks) extends to at least one side of the leading edge so as to transition into a chordwise extending rib (Kelso. para. 86; Examiner note: in the combination of Soucek in view of Zibkoff and Kelso, the aerodynamic protrusions disclosed by Zibkoff would be used on the airfoil shaped frame of Soucek. The peak of the protrusions 14 disclosed by Zibkoff would correspond and be aligned with the peaks 6 disclosed by Kelso; and the valleys 15 disclosed by Zibkoff would correspond and be aligned with the troughs 5 disclosed by Kelso).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bicycle disclosed by Soucek with the aerodynamic protrusions disclosed by Zibkoff and the chordwise peaks and troughs disclosed by Kelso. One of ordinary skill in the art would have been motivated to combine Soucek in view of Zibkoff in order to reduce the noise, instability, and loss of efficiency created by the bicycle frame passing through the air (Zibkoff: para. 47, lines 5-10). Additionally, one of ordinary skill in the art would have been motivated to combine Soucek in view of Kelso in order to create aerodynamic vortices around the airfoil without significant additional surface area or variations in cross section shape (Kelso: para 105). Further, the peaks and valleys disclosed by Kelso would reduce tonal noise produced by the airfoil passing through the air (Kelso: para. 111). Moreover, Kelso discloses that this invention would provide its numerous advantages to many airfoil applications, one such being bicycle frames and components (Kelso: para. 116, lines 1-4).
Regarding claim 2, the combination of Soucek in view of Zibkoff and Kelso teaches: the leading edge comprises a series of the protrusions spaced apart lengthwise along the leading edge (Zibkoff: para. 32, lines 4-6).
Regarding claim 3, the combination of Soucek in view of Zibkoff and Kelso teaches: comprising an alternating pattern of the protrusions and spaces extending lengthwise along at least a portion of the leading edge (Zibkoff: para. 40, lines 8-10; Kelso: Fig. 6, 6a).
Regarding claim 4, the combination of Soucek in view of Zibkoff and Kelso teaches: wherein each pair of protrusions is separated by a valley (Zibkoff, Figs. 1-4, element 15; valleys; Kelso: Fig. 6, 6A; element 5 troughs).
Regarding claim 5, the combination of Soucek in view of Zibkoff and Kelso teaches: wherein an alternating pattern of the protrusions and the valleys extends lengthwise along at least a portion of the leading edge (Zibkoff: para. 40, lines 8-10).
Regarding claim 6, the combination of Soucek in view of Zibkoff and Kelso teaches: wherein the pattern extends along an entirety of the leading edge (Zibkoff: para.40, lines 11-13).
Regarding claim 7, the combination of Soucek in view of Zibkoff and Kelso teaches: wherein each of the protrusions is aerodynamically shaped (Zibkoff: para. 32: 4-6; Kelso: para. 105).
Regarding claims 8-9, the combination of Soucek in view of Zibkoff and Kelso teaches: wherein each of the protrusions comprises a convex rounded form / tubercle (Zibkoff: Figs. 7A-B).
Regarding claim 11, the combination of Soucek in view of Zibkoff and Kelso teaches: wherein each of the protrusions extends to both sides of the leading edge to transition into a pair of chordwise extending ribs (Zibkoff: Fig. 3A, Examiner note: aerodynamic protrusions 14 can be seen extending past the leading edge and onto the side portions of spoke 18; Kelso: Fig. 6, 6a; element 6 peaks; Examiner note: in the combination of Soucek in view of Zibkoff and Kelso, the aerodynamic protrusions disclosed by Zibkoff would be used on the airfoil shaped frame of Soucek. The peak of the protrusions 14 disclosed by Zibkoff would correspond and be aligned with the peaks 6 disclosed by Kelso; and the valleys 15 disclosed by Zibkoff would correspond and be aligned with the troughs 5 disclosed by Kelso).
Regarding claim 12, the combination of Soucek in view of Zibkoff and Kelso teaches: wherein each of the chordwise extending ribs extends at least partially around the member (Kelso Fig. 6, 6a; para. Para. 86, lines 5-6).
Regarding claim 13, the combination of Soucek in view of Zibkoff and Kelso teaches: wherein each of the chordwise extending ribs extends parallel to a direction of airflow when in use (Zibkoff: Fig. 3A elements 14, 21; aerodynamic protrusion, airflow; Kelso: Fig. 2; para. 79, lines 1-5).
Regarding claim 14, the combination of Soucek in view of Zibkoff and Kelso teaches: wherein each of the valleys extends to a side of the leading edge so as to transition into a chordwise extending valley (Zibkoff: Fig. 3A, Examiner note: aerodynamic protrusions 14 can be seen extending past the leading edge and onto the side portions of spoke 18; Kelso: Fig. 6, 6a; element 5; troughs; Examiner note: in the combination of Soucek in view of Zibkoff and Kelso, the aerodynamic protrusions disclosed by Zibkoff would be used on the airfoil shaped frame of Soucek. The peak of the protrusions 14 disclosed by Zibkoff would correspond and be aligned with the peaks 6 disclosed by Kelso; and the valleys 15 disclosed by Zibkoff would correspond and be aligned with the troughs 5 disclosed by Kelso).
Regarding claim 15, the combination of Soucek in view of Zibkoff and Kelso teaches: wherein each chordwise extending valley extends parallel to one of the chordwise extending ribs (Zibkoff: Fig. 2; Kelso: Fig. 6, 6a; Examiner note: in the combination of Soucek in view of Zibkoff and Kelso, the aerodynamic protrusions disclosed by Zibkoff would be used on the airfoil shaped frame of Soucek. The peak of the protrusions 14 disclosed by Zibkoff would correspond and be aligned with the peaks 6 disclosed by Kelso; and the valleys 15 disclosed by Zibkoff would correspond and be aligned with the troughs 5 disclosed by Kelso).
Regarding claim 18, the combination of Soucek in view of Zibkoff and Kelso teaches: wherein the member comprises an aerofoil shaped cross-sectional profile (Soucek: Fig. 2).
Regarding claim 19, the combination of Soucek in view of Zibkoff and Kelso teaches: wherein the member is selected from the group comprising a seat post, a head tube, a seat tube, a down tube, at least one of a pair of seat stays, and at least one of a pair of forks (Soucek: col. 3, lines 34-39).
Regarding claim 20, Soucek teaches: An elongate structural member of a bicycle frame (Soucek: Fig. 1, elements 14, 30, 34; front fork, left blade, right blade), the structural member comprising a lengthwise extending leading edge (Soucek: Fig. 1, element 36; leading edge; col. 3, lines 34-39).
However, Soucek does not teach: 
Leading edge having a plurality of convex, rounded protrusions spaced apart lengthwise along the leading edge, wherein each of the protrusions extends to at least, one side of the leading edge so as to transition into a chordwise rib.
However, in the same field of endeavor, Zibkoff teaches:
Leading edge having a plurality of convex, rounded protrusions (Zibkoff: Figs. 1-4, element 14; aerodynamic protrusions) spaced apart lengthwise along the leading edge (Zibkoff: Figs. 1-4, element 24; leading edge; para. 32; lines 4-6).
Additionally, in the same field of endeavor, Kelso teaches:
protrusions (Kelso: Fig. 6, 6c; peaks) extends to at least, one side of the leading edge so as to transition into a chordwise rib (Kelso. para. 86; Examiner note: in the combination of Soucek in view of Zibkoff and Kelso, the aerodynamic protrusions disclosed by Zibkoff would be used on the airfoil shaped frame of Soucek. The peak of the protrusions 14 disclosed by Zibkoff would correspond and be aligned with the peaks 6 disclosed by Kelso; and the valleys 15 disclosed by Zibkoff would correspond and be aligned with the troughs 5 disclosed by Kelso).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bicycle disclosed by Soucek with the aerodynamic protrusions disclosed by Zibkoff and the chordwise peaks and troughs disclosed by Kelso. One of ordinary skill in the art would have been motivated to combine Soucek in view of Zibkoff in order to reduce the noise, instability, and loss of efficiency created by the bicycle frame passing through the air (Zibkoff: para. 47, lines 5-10). Additionally, one of ordinary skill in the art would have been motivated to combine Soucek in view of Kelso in order to create aerodynamic vortices around the airfoil without significant additional surface area or variations in cross section shape (Kelso: para 105). Further, the peaks and valleys disclosed by Kelso would reduce tonal noise produced by the airfoil passing through the air (Kelso: para. 111). Moreover, Kelso discloses that this invention would provide its numerous advantages to many airfoil applications, one such being bicycle frames and components (Kelso: para. 116, lines 1-4).
Claims 21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Janssen (U.S. Patent No. 9,120,518) in view of Zibkoff and Kelso.
Regarding claim 21, Janssen teaches: An elongate structural member of a bicycle frame (Janssen: Fig. 4, element 400; seat post), the structural member comprising a lengthwise extending leading edge (Janssen: Fig. 4, element 402; leading edge). 
However, Janssen does not teach:
having a plurality of protrusions spaced apart lengthwise along the leading edge, the protrusions selected from the group comprising tubercles, convex, rounded, and forwardly 
However, in the same field of endeavor, Zibkoff teaches:
having a plurality of protrusions spaced apart lengthwise along the leading edge, the protrusions selected from the group comprising tubercles, convex, rounded, and forwardly extending vortex generators (Zibkoff: Figs. 1-4, element 14; aerodynamic protrusions).
Additionally, in the same field of endeavor, Kelso teaches: 
Protrusions (Kelso: Fig. 6, 6c; peaks) extends to at least one side of the leading edge so as to transition into a chordwise rib (Kelso. para. 86; Examiner note: in the combination of Soucek in view of Zibkoff and Kelso, the aerodynamic protrusions disclosed by Zibkoff would be used on the airfoil shaped frame of Soucek. The peak of the protrusions 14 disclosed by Zibkoff would correspond and be aligned with the peaks 6 disclosed by Kelso; and the valleys 15 disclosed by Zibkoff would correspond and be aligned with the troughs 5 disclosed by Kelso).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bicycle disclosed by Soucek with the aerodynamic protrusions disclosed by Zibkoff and the chordwise peaks and troughs disclosed by Kelso. One of ordinary skill in the art would have been motivated to combine Soucek in view of Zibkoff in order to reduce the noise, instability, and loss of efficiency created by the bicycle frame passing through the air (Zibkoff: para. 47, lines 5-10). Additionally, one of ordinary skill in the art would have been motivated to combine Soucek in view of Kelso in order to create aerodynamic vortices around the airfoil without significant additional surface area or variations in cross section shape (Kelso: para 105). Further, the peaks and valleys disclosed by Kelso would reduce tonal noise produced by the airfoil passing through the air (Kelso: para. 111). Moreover, 
Regarding claim 26, Janssen teaches: wherein the structural member is selected from the group consisting of a handlebar, a handlebar stem, and a seat post (Janssen: Fig. 4, element 400; seat post).
Response to Arguments
Applicant’s arguments, see pages 7-11, filed 20 January 2021, with respect to the rejections of claims 1-9, 11-15, 18-21, and 26 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Soucek in view of Zibkoff and Kelso or Janssen in view of Zibkoff or Kelso.
Application is made final due the amendment of previous claim 10 into claim 1 creating newly considered subject matter of claims 2-9, 14-15, and 18-19.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROLD ERIC PAHLCK III whose telephone number is (571)272-4171.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571) 270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611